Title: To George Washington from John Hancock, 4 October 1776
From: Hancock, John
To: Washington, George



Sir,
Philada Octr 4th 1776.

The enclosed Resolves will inform you of the Steps the Congress are taking to provide for the Army—they are so explicit that I need only refer your Attention to them—and indeed this is all I have Time to do at present. By General Mifflin who will set out tomorrow or next Day, I shall do myself the Pleasure to write you fully. I have the Honour to be with the greatest Esteem, Sir your most obed. & very hble Sert

John Hancock Presidt


Inclos’d you have Col. Shepard’s Commissn. The Vacancy of Col. in room of the late Col. Stephenson is order’d to be kept for Mr Morgan, agreeable to yor Recommendation.

